In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                              ____________________

                               NO. 09-17-00484-CR
                              ____________________


                      EX PARTE BRANDON COLEMAN

__________________________________________________________________

                On Appeal from the 252nd District Court
                        Jefferson County, Texas
                       Trial Cause No. 17-27953
__________________________________________________________________

                          MEMORANDUM OPINION

      On September 27, 2017, a grand jury indicted Brandon Coleman for capital

murder, and the trial court set bond at $1,000,000. Coleman then filed an application

for writ of habeas corpus, in which he argued that he must be released on personal

recognizance bond or reduced bail because the State “is awaiting the results of DNA

testing and forensic cellular data and could not proceed with trial[.]”See Tex. Code

Crim. Proc. Ann. art. 17.151, § 1(1) (West 2015). The trial court granted relief by

reducing Coleman’s bond to $750,000. In a single appellate issue, Coleman contends

that the trial court abused its discretion by refusing to release him on an affordable

                                          1
 
 
 




bond because the State was not ready for trial within ninety days of his arrest. We

affirm the trial court’s order.

      We review the granting or denial of an application for writ of habeas corpus

under an abuse of discretion standard. Ex parte Klem, 269 S.W.3d 711, 718 (Tex.

App.—Beaumont 2008, pet. ref’d); Ex parte Craft, 301 S.W.3d 447, 448 (Tex.

App.—Fort Worth 2009, no pet.) (mem. op. on reh’g). We consider the entire record

and review the facts in the light most favorable to the trial court’s ruling. Id. We

afford almost total deference to the trial court’s determination of historical facts

supported by the record, especially findings that are based on an evaluation of

credibility and demeanor. Ex parte Klem, 269 S.W.3d at 718. We afford the same

deference to the trial court’s rulings on application of law to fact questions when

resolution of those questions turns on an evaluation of credibility and demeanor. Id.

We review the determination de novo when resolution of those questions turns on

an application of legal standards. Id.

      As stated above, Coleman alleged in his application for writ of habeas corpus

that article 17.151 of the Texas Code of Criminal Procedure mandates that he either

be released on personal bond or have his bail reduced because the State was not

ready for trial within ninety days from the commencement of his detention. Attached

to Coleman’s application as an exhibit was a transcript of the announcement docket

                                         2
 
 
 




of November 13, 2017. During that proceeding, the prosecutor advised the trial judge

that “[w]e’re still waiting on DNA in this case[,]” and that Coleman had turned a

cell phone over to the police. The State did not formally announce either “ready” or

“not ready.” The Court reset the case for sixty days, and Coleman did not object to

the resetting.

      At the hearing on Coleman’s application for writ of habeas corpus, the trial

judge stated, “it looks like . . . everyone agreed that the DNA is necessary, and

[defense counsel] agreed the other day when we were in court that you needed the

reset just as much as the State. So, I was a little confused when I got this.” Defense

counsel argued that the State was not ready to proceed at the announcement hearing.

The trial judge indicated that the State had not announced one way or another and

that she had not requested such a specific announcement. The prosecutor stated that

she had not announced ready and said that doing so would be “premature at this

point because we’re waiting on DNA.” In addition, the prosecutor noted that both

sides were awaiting results from DNA and cell phone analysis and suggested that

the trial judge reduce Coleman’s bond to $750,000, and the trial judge did so. At the

conclusion of the hearing, the prosecutor explained, “the State is wanting to move

forward with this and announce ready as soon as we can.” On January 18, 2018, the




                                          3
 
 
 




State filed an announcement of ready, saying that “[t]he State is and has been ready

for trial in . . . this cause since indictment on September 27, 2017.”

      Article 17.151, section 1(1) of the Texas Code of Criminal Procedure provides

as follows:

      A defendant who is detained in jail pending trial of an accusation
      against him must be released either on personal bond or by reducing the
      amount of bail required, if the state is not ready for trial of the criminal
      action for which he is being detained within: (1) 90 days from the
      commencement of his detention if he is accused of a felony[.]

Tex. Code Crim. Proc. Ann. art. 17.151, § 1(1). The State bears the burden of making

a prima facie showing that it was ready for trial within the 90-day period, either

announcing within the allotted time that it is ready, or by announcing retrospectively

that it had been ready within the allotted time. Jones v. State, 803 S.W.2d 712, 717

(Tex. Crim. App. 1991). In this case, the State did not unequivocally announce

“ready” or “not ready” at either the announcement hearing or the hearing on

Coleman’s application for writ of habeas corpus, and the State retrospectively

announced that it had been ready since Coleman was indicted. Accordingly, we

conclude that article 17.151, section 1(1) did not require the trial judge to either

release Coleman on a personal recognizance bond or to reduce his bond. See id.; see

also Tex. Code Crim. Proc. Ann. art. 17.151, §1(1).




                                           4
 
 
 




      We will generously construe Coleman’s issue as also attacking the amount of

his reduced bond. Excessive bail is constitutionally prohibited. U.S. Const. amends.

VIII, XIV; Tex. Const. art. I, §§ 11, 13. When setting bail, certain criteria apply: (1)

“bail shall be sufficiently high to give reasonable assurance that the undertaking will

be complied with[;]” (2) the power to require bail is not to be used as an instrument

of oppression; (3) the nature and circumstances of the offense must be considered;

(4) “[t]he ability to make bail is to be regarded, and proof may be taken upon this

point[;]” and (5) the future safety of the victim and the community shall be

considered. Tex. Code Crim. Proc. Ann. art. 17.15 (West 2015).  Other factors to

consider include family and community ties, length of residency, aggravating factors

involved in the offense, work history, prior criminal record, and previous and

outstanding bail. Ex parte Rubac, 611 S.W.2d 848, 849 (Tex. Crim. App. [Panel

Op.] 1981).  We review a trial court’s bail decisions under an abuse of discretion

standard of review. See Tex. Code Crim. Proc. Ann. art. 17.15; Rubac, 611 S.W.2d

at 850. The burden of showing that bail is excessive lies with the defendant. Rubac,
611 S.W.2d at 849. 

      Coleman presented no testimonial or documentary evidence regarding his

assets and financial resources. “Just as a defendant’s inability to afford bail does not,

in itself, demonstrate that bail is excessive, a defendant’s ability to afford bail in the

                                            5
 
 
 




amount set does not, in itself, justify bail in that amount.” Cooley v. State, 232
S.W.3d 228, 236 (Tex. App.—Houston [1st Dist.] 2007, no pet.). A bond reduction

is not favored “when the defendant makes vague references to inability to make bond

without detailing his specific assets and financial resources.” Id. Accordingly, the

trial court could reasonably conclude that Coleman’s evidence regarding his

financial circumstances was inadequate. See Ex parte Castellanos, 420 S.W.3d 878,

883 (Tex. App.—Houston [14th Dist.] 2014, no pet.); see also Ex parte Castillo-

Lorente, 420 S.W.3d 884, 889 (Tex. App.—Houston [14th Dist.] 2014, no pet.);

Cooley, 232 S.W.3d at 236-37.

              Additionally, Coleman was charged with capital murder. If convicted,

Coleman would face death or imprisonment for life without parole.1 See Tex. Penal

Code Ann. §§ 12.31, 19.03 (West Supp. 2017). When an offense may result in a

substantial prison sentence, bail must be set sufficiently high to assure the

defendant’s presence at trial. Castellanos, 420 S.W.3d at 888-89; Brown v. State, 11
S.W.3d 501, 503 (Tex. App.—Houston [14th Dist.] 2000, no pet.). Given the

seriousness of the offense and the potential for either a lengthy sentence or death,

the trial court could reasonably conclude that Coleman has a strong incentive to flee

                                                            
              1
       When the hearing on Coleman’s application for writ of habeas corpus
occurred, the State indicated that it had not yet decided whether to seek the death
penalty.
                                                               6
 
 
 




the jurisdiction and a high bond is necessary to assure Coleman’s presence at trial.

See Castellanos, 420 S.W.3d at 888-89; see also Brown, 11 S.W.3d at 503.

      Viewing the entire record in favor of the trial court’s ruling, we hold that the

trial court could reasonably conclude that a $750,000 bond was justified and did not

abuse its discretion by not further reducing the bond amount. See Rubac, 611 S.W.2d

at 850; Tex. Code Crim. Proc. Ann. arts. 17.15, 17.151, § 1(1). Coleman obtained

the relief he requested when the trial judge reduced his bond. For all of these reasons,

we overrule Coleman’s sole issue and affirm the trial court’s order.

      AFFIRMED.


                                               ______________________________
                                                      STEVE McKEITHEN
                                                          Chief Justice

Submitted on February 21, 2018
Opinion Delivered March 21, 2018
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ. 
 




                                           7